20-284
     Jiang v. Garland
                                                                             BIA
                                                                     A087 643 159
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 20th day of October, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            PIERRE N. LEVAL,
 9            RICHARD C. WESLEY,
10            RICHARD J. SULLIVAN,
11                 Circuit Judges.
12   _____________________________________
13
14   XIA JIN JIANG,
15            Petitioner,
16
17                      v.                                  20-284
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Margaret W. Wong, Margaret Wong &
25                                      Associates LLC, Cleveland, OH.
26
27   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
28                                      Assistant Attorney General; Linda
29                                      S. Wernery, Assistant Director,
 1                                   Monica M. Twombly, Trial Attorney,
 2                                   Office of Immigration Litigation,
 3                                   United States Department of
 4                                   Justice, Washington, DC.

 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9          Petitioner Xia Jin Jiang, a native and citizen of the

10   People’s Republic of China, seeks review of a December 27,

11   2019 decision of the BIA denying her motion to reopen her

12   removal proceedings.       See In re Xia Jin Jiang, No. A087 643

13   159   (B.I.A.    Dec.    27,    2019).      We   assume    the   parties’

14   familiarity with the underlying facts and procedural history.

15         Our review is limited to the BIA’s denial of the motion

16   to reopen removal proceedings, see Kaur v. BIA, 413 F.3d 232,

17   233 (2d Cir. 2005), which we review for abuse of discretion,

18   see Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006).                 We

19   find no abuse of discretion here.

20         It is undisputed that Jiang’s motion filed in 2018 was

21   untimely because she filed it six years after her final order

22   of    removal.     See    8 U.S.C.       § 1229a(c)(7)(C)(i)      (90-day

23   deadline   for   motion    to    reopen);    8 C.F.R.     § 1003.2(c)(2)

                                         2
 1   (same).     She argues that the BIA should have excused the

 2   deadline    because      her   former       counsel   was    ineffective   and

 3   because conditions in China for Falun Gong practitioners,

 4   Christians, and Jehovah’s Witnesses had worsened since the

 5   time of her hearing before an immigration judge.                        While

 6   ineffective      assistance     and     changed       conditions     implicate

 7   exceptions to the filing deadlines, the BIA did not err in

 8   rejecting these arguments, which we address in turn.

 9       An applicant who demonstrates ineffective assistance of

10   counsel may be entitled to equitable tolling of the deadline

11   for a motion to reopen, see Rashid v. Mukasey, 533 F.3d 127,

12   130–31     (2d    Cir.    2008),      but     to   establish       ineffective

13   assistance,      the   applicant      must    show    that   her    “counsel’s

14   performance was so ineffective as to have impinged upon the

15   fundamental fairness of the hearing in violation of the fifth

16   amendment due process clause,” Rabiu v. INS, 41 F.3d 879, 882

17   (2d Cir. 1994).          An applicant cannot state an ineffective

18   assistance claim where counsel made reasonable, tactical

19   decisions.       See Changxu Jiang v. Mukasey, 522 F.3d 266, 270

20   (2d Cir. 2008).

21       Here, the agency did not err in finding that Jiang’s


                                             3
 1   former counsel was not ineffective in failing to request

 2   cancellation of removal and voluntary departure because the

 3   record reflects that Jiang would not have been eligible for

 4   those forms of relief.           Cancellation requires an applicant

 5   to show that her removal would cause a qualifying relative

 6   “exceptional       and    extremely       unusual     hardship,”      8 U.S.C.

7    § 1229b(b)(1)(D),        but    at   the    time    of    Jiang’s     original

8    proceedings,       her   only   qualifying     relative       was    her    U.S.

9    citizen son who had spent most of his life in China.                            For

10   voluntary departure, she would have had to show that she had

11   the means to depart the United States and present her passport

12   or other travel document, see 8 U.S.C. § 1229c(b); 8 C.F.R.

13   § 240.25(b), but Jiang did not have a passport at the time of

14   the hearing.

15          Nor has Jiang shown that the agency erred in concluding

16   that    she   failed     to   meet   the    changed      country    conditions

17   exception     to   the    deadline    for    reopening.        There       is   no

18   deadline for a motion to reopen “based on changed country

19   conditions arising in the country of nationality or the

20   country to which removal has been ordered, if such evidence

21   is material and was not available and would not have been


                                           4
1    discovered        or       presented        at      the         previous

2    proceedings.”     8 U.S.C.    § 1229a(c)(7)(C)(ii);       see    also   8

3    C.F.R. § 1003.2(c)(3)(ii).       But Jiang was found not credible

4    as to her Falun Gong claim, and in any event, a comparison of

5    the country conditions evidence at the time of her 2011

6    hearing and her motion to reopen reveals only incremental

7    change in the treatment of Falun Gong practitioners and

8    Christians.      See Kaur, 413 F.3d at 234 (upholding BIA’s

9    denial of motion to reopen where new evidence did not rebut

10   underlying adverse credibility determination); In re S-Y-G-,

11   24 I. & N. Dec. 247, 257 (B.I.A. 2007) (change that is

12   “incremental    or     incidental”   does   not   constitute    changed

13   country conditions to excuse late motions to reopen).             Jiang

14   did not provide any evidence in support of her claim that

15   conditions had materially changed for Jehovah’s Witnesses in

16   China.

17       For the foregoing reasons, the petition for review is

18   DENIED.   All pending motions and applications are DENIED and

19   stays VACATED.

20                                    FOR THE COURT:
21                                    Catherine O’Hagan Wolfe,
22                                    Clerk of Court


                                          5